DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The previous objections to claims are withdrawn due to Applicant’s amendment.
	The previous rejections of claims under 112(b) is withdrawn due to Applicant’s amendment.
	The art rejections are revised to incorporate new claim limitations.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10-12, 15, 17, 21, and 23-28 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US PGPub 2013/0065128 to Li (of record). Supporting information is provided by US PGPub 2013/0224594 to Yushin (included in Applicant’s IDS filed 11/13/2019).
	Regarding claims 10-12, 15, 17, 21, and 23-28, Li teaches a core-shell nanoparticle (Fig. 2, right side of Fig. 17a) comprising
a solid lithium sulfide nanoparticle core (denoted as volume taken up by “Li2S”, “lithiated state” discussed in ¶0053, 0054, 0056, 0085, 0086, 0091; a skilled artisan would understand that the core of lithium sulfide is in the solid form under working conditions, as ¶0058 of Yushin teaches that the melting point of lithium sulfide is 938 o
a shell (“a layer of constraining shell” in Fig. 2, “PVP” in Fig. 17a) covering the lithium sulfide nanoparticle core, the shell comprising a polymer, ¶0052, 0083, 0084, 0095).
The lithium sulfide nanoparticle core, as shown in Figs. 2, 17a of Li, have an outer surface. The shell extends around that outer surface in a circumferential direction, with no solid material coming between the core and the shell. Therefore, within the broadest reasonable interpretation, the shell is formed on the lithium sulfide nanoparticle core.
Per claim 11, the lithium sulfide nanoparticle core takes on the shape of the interior of the polymer, which is recited as having a spherical shape (¶0052, 0083, 0096-0107). A skilled artisan would therefore understand the lithium sulfide nanoparticle core to have a substantially spherical shape.
Per claims 12 and 15, the lithium sulfide nanoparticle core of the embodiment of Fig. 17a would be understood to be substantially spherical and singular within the core in that embodiment (¶0083, 0096-0107). However, Li clearly teaches that a shell, and the lithium sulfide nanoparticle within, may be spheroidal, having an aspect ratio as high as 5 (¶0052, 0054). Therefore a skilled artisan would at once envisage a lithium sulfide nanoparticle core which has a shape of an oval. Li further teaches that the core shell particle maintains approximately its original shape is converter into a single sulfur nanoparticle core (Figs. 2, 17a show that the shape of the outer diameter of the shell does not change after conversion of the single core between Li2S and sulfur).
Per claim 17, the embodiment of the core shell nanoparticle of Fig. 17a has a thickness of the shell of 28 nm (¶0099). Paragraph [0035] recites “the thickness of the film may range from a few microns to tens of microns (e.g., 2-99 microns)”. Therefore a “thicker than few nanometers” is interpreted to encompass the shell thickness of 28 nm.
Per claim 21, the embodiment of the core shell nanoparticle of Fig. 17a comprises PVP, which is a polymer other than polyaniline (¶0081, 0083).
Per claim 23, the embodiment of the core shell nanoparticle of Fig. 17a is formed of PVP, which is explicitly taught to conduct lithium ions (¶0086 - “A typical two-plateau voltage profile of the sulfur cathode can be observed (FIG. 20), indicating that lithium ions can penetrate through the PVP shell and react with the interior sulfur during lithiation.”).
Per claims 24-26, Li teaches a slurry formed of a mixture comprising core-shell nanoparticles having the limitations of claim 10, in combination with a binder and an organic solvent, and further comprising carbon (¶0095).
Per claim 27, Li teaches a positive electrode comprising an electrical conductor (“aluminum foil current collector”) coated with a mixture comprising core-shell nanoparticles having the limitations of claim 10, in combination with a binder and an organic solvent (¶0081, 0095).
Per claim 28, Li teaches a Li/S battery cell comprising
a positive electrode comprising an electrical conductor (“aluminum foil current collector”) coated with a mixture comprising core-shell nanoparticles having the limitations of claim 10, in combination with a binder and an organic solvent (¶0081, 0095)
an electrolyte
a negative electrode (“lithium metal foil”, ¶0057).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 14, 16, 22, and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li as applied to claim 10 above.
Regarding claims 13 and 14, Li teaches the limitations of claim 10. The embodiment of the core shell nanoparticle of Fig. 17a has a size of above 400 nm (Fig. 18, ¶0096-0108). However, Li teaches that a core-shell nanoparticle may be formed with a size (as determined by the outer diameter of the shell) of about 10 nm to about 10 µm (¶0052), a range which overlaps the claimed range of claim 13. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
The lithium sulfide is convertible into a single sulfur nanoparticle core having a reduced size (Fig. 2 shows that the transition from a Li2S core to a sulfur core results in the nanoparticle having a lower volume; ¶0054-0056), and that the core-shell nanoparticle retains the size (outer diameter of the shell) after the lithium sulfide nanoparticle core is converted into the single sulfur nanoparticle core. Since the outer diameter of the shell does not change upon conversion to sulfur, the size of the core-shell nanoparticle does not change, and therefore still overlaps the range of claim 14.
Regarding claims 16 and 29, Li teaches the limitations of claim 10. The embodiment of the core shell nanoparticle of Fig. 17a has a thickness of the shell of 28 nm (¶0099). However, Li teaches that a core-shell nanoparticle may be formed so that a thickness of the shell is about 1 nm to about 10 nm (¶0052), a range which overlaps the claimed ranges of claims 16 and 29. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding claim 22, Li teaches the limitations of claim 10. The embodiment of the core shell nanoparticle of Fig. 17a comprises PVP, (¶0081, 0083), but teaches that it would have been obvious as of the time of invention for a person having ordinary skill in the art to form the polymer of the shell as an electronically conducting polymer, as it would have merely required the choice of a known material for its art-recognized purpose (¶0052). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claims 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li as applied to claim 10 above, and further in view of US PGPub 2011/0165466 to Zhamu (of record).
Regarding claims 18-20, Li teaches the limitations of claim 10. The embodiment of the core shell nanoparticle of Fig. 17a comprises PVP, (¶0081, 0083), but teaches that the polymer of the shell may alternatively be formed as an electronically conducting polymer (¶0052). Further, Zhamu teaches that it would have been obvious as of the time of invention for a person having ordinary skill in the art to form the polymer of the shell to comprise polyaniline, as it is a known conductive polymer (¶0128, 0136).
The limitation that the polyaniline shell has been heated to a temperature of 400-500 oC is a product by process limitation. The combination of references teach the claimed structure. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP §2113.I.

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive. Applicant argues that Li does not teach a solid lithium sulfide nanoparticle core, because the core disclosed in that reference is hollow. However, the term “solid” also can be interpreted as a representation of the state of matter of the core. A skilled artisan would understand that the core of lithium sulfide is in the solid form under working conditions, as ¶0058 of Yushin teaches that the melting point of lithium sulfide is 938 oC.
Applicant argues that “the shell formed on the lithium sulfide nanoparticle core” excludes an embodiment in which no solid material exists between the core and shell. While embodiment of Li to which Applicant refers, that of Fig. 3A, is not relied upon in the above rejection, the examiner notes that the term “on” is broad enough to describe the structural relationship between that core and shell of Li. The lithium sulfide nanoparticle core, as shown in Figs. 2, 3A, 17a of Li, have an outer surface. In each embodiment, the shell extends around that outer surface in a circumferential direction, with no solid material coming between the core and the shell. Therefore, within the broadest reasonable interpretation, the shell is formed on the lithium sulfide nanoparticle core. Further, there is no language in the instant specification which limits the scope of “the shell formed on the lithium sulfide nanoparticle core”. MPEP §2111.01.IV.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/       Primary Examiner, Art Unit 1726